BOYD, Justice,
concurring in part and dissenting in part.
I concur in the Court’s judgment approving the finding that reinstatement is appropriate and reinstating Herbert M. Brown to the practice of law. I believe, however, that review of the recommendation of a bar examination is appropriate. Further, I would disapprove the recommendation that petitioner be required to successfully complete the bar examination. In view of his long and distinguished career as an attorney, I do not see this proof of continued academic and professional competence as necessary.
ADKINS and ENGLAND, JJ., concur.